  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853
  Trenton, NJ    08650
  (609) 587-6888
  Standing Chapter 13 Trustee



  In re:
                                                              Case No. 19-17462 / MBK
  Mercedes Torres-Rohwer
                                                              Hearing Date: August 6, 2019 10:00 am

                                                              Judge: Michael B. Kaplan
                                    Debtor(s)
                                                              Chapter: 13


                         TRUSTEE'S OBJECTION TO DEBTOR(S) CHAPTER 13 PLAN


Albert Russo, Standing Chapter 13 Trustee, objects to the Debtor(s) Plan for the following reason(s):

           The debtor(s) is not paying all disposable income into the plan pursuant to either
           Schedules I & J or Form 22C based upon the Trustee's review of the income and tax
           returns provided.    The Trustee's calculations are higher for the following reason(s):
           -excess on Line 45 of 122c-2 $292.12 requires minimum $17,527.20 dividend to general
           unsecured creditors.


WHEREFORE, Standing Chapter 13 Trustee, Albert Russo, objects to confirmation of the plan.


                                                                /s/   Albert Russo
                                                                Albert Russo
                                                                Standing Chapter 13 Trustee
                                                                by: Erik Collazo, Staff Attorney
